Title: From John Adams to John Jay, 27 February 1786
From: Adams, John
To: Jay, John


     
      Sir
      Grosvenor Square Feb. 27. 1786
     
     At the last Conferences, as they call here what is understood in Paris by Ambassadors Days the Marquis of Carmarthen was pleased to make an Apology for not having yet answered the Memorial requiring the Evacuation of the Posts. “It would Sound oddly to Say that he had delayed his Answer, to prevent Delays, but it was true. He had drawn up his answer, but as he was obliged to Say Something, concerning the old Debts, he had been obliged to wait for a little further Information, that he might State in one View all the Acts of the Assemblies which had interposed Impediments.”— As this is some kind of Respect to the Memorial, it ought to be communicated to Congress as no doubt it was intended And expected, that it should be.
     The publick Prints will inform you, that the Newfoundland Bill and the American Intercourse Bill is revived. it would be sufficient to convince every American what the system is, to say that Mr Jenkinson was the Member of Administration and the House of Commons, Selected to conduct this Business. comparing his well known Character with what he Said, You will believe that the same Men and the same Principles which have governed this Nation in their Conduct towards America these twenty Years, prevail to this hour as far as the Circumstances will admit; and that Mr Pitt is either a convert to their sentiments, or is only an Ostensible Minister.
     It remains with the States to determine what Measures they will take to discourage a Commerce the most impoverishing and ruinous, that can be imagined, to promote a more beneficial Intercourse with the rest of Europe, and to support their own Manufactures and

navigation, for on Such Measures alone can they have any Dependence, in future.
     With Sincere Esteem I have the Honor / to be, sir your most obedient / and most humble servant
     
      John Adams.
     
    